DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 13, 15, 17, and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Petraschek et al. (US 3,736,972).
Regarding claim 13, “a tire for an agricultural vehicle” recited in line 1 requires a tire and “for an agricultural vehicle” is intended use.
Petraschek et al. teaches a pneumatic tire comprising a working reinforcement that is a laminate (i.e. a multilayer component made up a radial stack) including at least two reinforcement plies (i.e. at least two working layers) arranged in a spiral configuration (col. 2 lines 25-30).  FIG. 2 shows each reinforcement plies 2 and 3 having cords that are coated in rubber and parallel with each other and oriented at an angle relative to the circumferential direction.  FIG. 4 and FIG. 5 each illustrates first and second circumferential ends 5’, 6’, 7’, 8’ of each reinforcement plies 2’ and 3’ offset from another in the circumferential direction of the tire.  The respective first circumferential ends of two consecutive working layers 5’ and 6’ are circumferential offset from one another by angle C.  The last two lines of claim 1 is satisfied since the reinforcing plies are approximately of equal length (col. 5, lines 21-22) and FIG. 5 teaches the arrangement of the first and second circumferential ends of the reinforcement plies that is substantially the same as Figure-2 of the instant application.
Regarding claim 15, col. 5, lines 21-22 teaches each reinforcing ply of the laminate are cut of approximately equal length and FIG. 5-FIG. 6 each teaches an upper ply being circumferentially offset from an lower ply. The combination of these two features of Petraschek et al. will result with each reinforcing ply having identical angle B. 
Regarding claim 17, refer to the rejection of claim 13.  Claim 17 does not require a minimum of 4 working layers (i.e. more than one pair of consecutive working layers). Claim 17 reads on a pair of consecutive working layers having an angle C. 
Regarding claim 21, Petraschek et al. teaches a criss-cross arrangement of the cords of the adjacent reinforcement plies 2 and 3 (col. 4, lines 45-55). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Petraschek et al. (US 3,736,972).
Regarding claim 14, Petraschek et al. does not recite the claimed angle B is at least equal to 38°.  However, the tire of Petraschek et al. having the claimed angle B would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention since FIG. 5 of Petraschek et al. illustrates a corresponding angle consistent with the claimed range (see annotated FIG. 5 below)

    PNG
    media_image1.png
    710
    756
    media_image1.png
    Greyscale

AND col. 5, lines 25-35 discloses all of the ends of the plies must overlap at the joint area by an amount of length l that must be greater than zero. 
Claims 18-20 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Petraschek et al. (US 3,736,972) in view of Lardjane et al. (US 2015/0007922).
Regarding claim 18, Petraschek et al. teaches the individual plies 2 and 3 are cut to length at their respective ends 23, 24 in a direction corresponding to the direction of extension of the reinforcing cords 20 (col. 4, lines 50-60).  
Petraschek et al. is silent to the angle of the reinforcing cords with respect to the circumferential direction.  However, Lardjane et al. teaches a pneumatic tire comprising a belt structure having two working layers 120, 130 each inclined at 10-30 degrees with respect to the circumferential direction ([0012]-[0013]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the first and second circumferential ends of the plies 2 and 3 of Petraschek et al. with the claimed angle D at least 30° since Petraschek et al. teaches the individual plies are cut to length in a direction corresponding to the direction of extension of the reinforcing cords, Lardjane et al. teaches a pneumatic tire comprising two working layers 120, 130 each inclined at 10-30 degrees with respect to the circumferential direction and oriented opposite with each other, and providing a known angle for working layers of a pneumatic tire yields predictable results. 
Regarding claim 19, Petraschek et al. is silent to the angle of the reinforcing cords with respect to the circumferential direction; however, Lardjane et al. teaches a pneumatic tire comprising a belt structure having two working layers 120, 130 each inclined at 10-30 degrees with respect to the circumferential direction and oriented opposite with each other ([0012]-[0013]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide each working layer of Petraschek et al. having an angle A between 10-40° (endpoints included) relative to the circumferential direction since Lardjane et al. teaches a pneumatic tire comprising two working layers 120, 130 each inclined at 10-30 degrees with respect to the circumferential direction and oriented opposite with each other and providing a known angle for working layers of a pneumatic tire yields predictable results.
Regarding claim 20, Petraschek et al. is silent to identical angle A for each working layer.  However, Lardjane et al. teaches a pneumatic tire comprising a belt structure having two working layers 120, 130 each inclined at 10-30 degrees with respect to the circumferential direction (beta and gamma of Lardjane) and oriented opposite with each other ([0012]-[0013]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed range to provide the tire of Petraschek et al. with each working layer having an identical angle A relative to the circumferential direction since Lardjane et al. discloses the same range for beta and gamma and official notice is taken selecting a same angle value with respect to the circumferential direction for two working layers of a pneumatic tire is well-known/conventional. 
Regarding claim 23, Petraschek et al. is silent to the reinforcing cords being steel.  However, Lardjane teaches a pneumatic tire comprising a belt structure having two working layers 120, 130 each comprising reinforcing cords that are steel monofilaments ([0018]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide steel reinforcing cords of each working layer of Petraschek et al. since Lardjane teaches a pneumatic tire comprising two working layers each reinforced with steel cords and providing a known cord for working layers of a pneumatic tire yields predictable results. 
Claims 16, 18-20, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Petraschek et al. (US 3,736,972) in view of Matsumoto (US 2014/0158270). 
Regarding claim 16, Petraschek et al. is silent to the claimed offset distance between respective first circumferential ends of two consecutive working layers. 
However, Petraschek et al. teaches the individual plies 2 and 3 are cut to length at their respective ends 23, 24 in a direction corresponding to the direction of extension of the reinforcing cords 20 (col. 4, lines 55-60) AND teaches in FIG. 3 the inner end of the spiral like wound arrangement of laminate 12 of the lower ply or sheet 2’ is completely covered by the upper ply or sheet 3’ and length L is from zero to up to the maximum cross section of the laminate 12 (column 5, lines 5-15).  Matsumoto teaches a pneumatic tire comprising belt plies each having cords inclined at an angle of 15-45° with respect to a tire equator (abstract).  The claimed offset distance in the tire of Petraschek et al. would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention since Petraschek et al. teaches the individual plies 2 and 3 are cut to length at their respective ends 23,24 in a direction corresponding to the direction of extension of the reinforcing cords 20 and further teaches length L may be up to the maximum cross section of the laminated layer 12 and Matsumoto teaches a tire comprising belt plies each having cords inclined at an angle of 15-45° with respect to a tire equator (abstract). 
NOTE: cotangent 45° = 1.  The claimed relationship is satisfied when one of ordinary skill in the art provides the tire of Petraschek et al. having belt plies cut along the length of the cord, spaced at distance L that is the maximum cross section of the laminated layer, and the cords of the belt plies inclined at 45° with respect to the circumferential direction.
Regarding claim 18, Petraschek et al. teaches the individual plies 2 and 3 are cut to length at their respective ends 23, 24 in a direction corresponding to the direction of extension of the reinforcing cords 20 (col. 4, lines 50-60).  
Petraschek et al. is silent to the angle of the reinforcing cords with respect to the circumferential direction.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the first and second circumferential ends of the plies 2 and 3 of Petraschek et al. with the claimed angle D at least 30° since Petraschek et al. teaches the individual plies are cut to length in a direction corresponding to the direction of extension of the reinforcing cords, Matsumoto teaches a tire comprising belt plies each having cords inclined at an angle of 15 to 45 degrees with respect to a tire equator (abstract), and providing a known angle for working layers of a pneumatic tire yields predictable results. 
Regarding claim 19, Petraschek et al. is silent to the angle of the reinforcing cords with respect to the circumferential direction.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide each working layer of Petraschek et al. having an angle A between 10-40° (endpoints included) relative to the circumferential direction since Matsumoto teaches a tire comprising belt plies each having cords inclined at an angle of 15 to 45 degrees with respect to a tire equator (abstract) and providing a known angle for working layers of a pneumatic tire yields predictable results. 
Regarding claims 20 and 23, Petraschek et al. is silent to an identical angle A for the reinforcers of each working layer (claim 20) and the reinforcers are made of steel (claim 23); however, these claimed features in the tire of Petraschek et al. would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention since Matsumoto teaches a tire comprising belt plies each having steel cords which are inclined in opposite directions AND having the same angle of 24 degrees with respect to the circumferential direction ([0057], [0061], and TABLE 1) and providing known features of working layers of a pneumatic tire yields predictable results. 
Claims 18-20, 22 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Petraschek et al. (US 3,736,972) in view of WO’892 (WO 01/76892). 
Regarding claim 18, Petraschek et al. teaches the individual plies 2 and 3 are cut to length at their respective ends 23, 24 in a direction corresponding to the direction of extension of the reinforcing cords 20 (col. 4, lines 50-60).
Petraschek et al. is silent to the angle of the reinforcing cords with respect to the circumferential direction.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the first and second circumferential ends of the plies 2 and 3 of Petraschek et al. with the claimed angle D at least 30° since Petraschek et al. teaches the individual plies are cut to length in a direction corresponding to the direction of extension of the reinforcing cords, FIG. 1 of WO’892 teaches a pneumatic tire having two belts having a ply angle preferably about 23 degrees to about 35 degrees with respect to the circumferential direction (FIG. 1 and page 11, lines 15-30), and providing a known angle for working layers of a pneumatic tire yields predictable results.
 Regarding claim 19, Petraschek et al. is silent to the angle of the reinforcing cords with respect to the circumferential direction.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide each working layer of Petraschek et al. having an angle A between 10-40° (endpoints included) relative to the circumferential direction since WO’892 teaches a pneumatic tire having two belts having a ply angle preferably about 23 degrees to about 35 degrees with respect to the circumferential direction (FIG. 1 and page 11, lines 15-30) and providing a known angle for working layers of a pneumatic tire yields predictable results.
Regarding claims 20 and 22, Petraschek et al. is silent to identical angle A for the reinforcers of each working layer (claim 20) and the reinforcing cord are made of spun textile filaments (claim 22).  However, these claimed features in the tire of Petraschek et al. would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention since WO’892 teaches a tire comprising two belt plies having the same magnitude ply angle (identical angle a) which are balanced by one being positive and one being negative (crossed) and made of melt spinnable non-metallic, multifilament fibers embedded in rubber (abstract, FIG. 1, and page 11, lines 15-30) and providing known features of working layers of a pneumatic tire yields predictable results. 
Regarding claim 24, Petraschek et al. is silent to disclosing each working layer reinforced with textile reinforcers and each working layer having a radial thickness at most equal to 1.5 mm; however, these features in the tire of Petraschek et al. would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention since WO’892 teaches a tire comprising two belt plies made of melt spinnable non-metallic, multifilament, textile fibers embedded in rubber (abstract) and TABLE III discloses cured composite thickness values in inches and providing known features of working layers of a pneumatic tire yields predictable results.  
Example 1 has 2 plies with a total composite thickness of 0.108 inches ≈ 2.7 mm such that each working layer should have a thickness of about 1.35 mm (1.35 = 2.7/2).  
Example 7 has 2 plies and a total composite thickness of 0.087 inches ≈ 2.2 mm such that each working layer should have a thickness of 1.1 mm (1.1 = 2.2/2).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENDRA LY whose telephone number is (571)270-7060. The examiner can normally be reached Monday-Friday, 8:00-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn B Smith can be reached on 571-270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KENDRA LY/Primary Examiner, Art Unit 1749                                                                                                                                                                                                        06/15/2022